994 So.2d 1276 (2008)
In re Pamela VAN BUREN.
No. 2008-OB-2624.
Supreme Court of Louisiana.
November 19, 2008.

ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Pamela Van Buren, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Pamela Van Buren, Louisiana Bar Roll number 6633, be and she hereby is transferred to interim disability inactive status pending a hearing to determine the validity of her claim of inability to assist in her defense due to mental or physical incapacity, pursuant to Supreme Court Rule XIX, § 22(C). All disciplinary proceedings shall be stayed pending this determination.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana
*1277